Title: To James Madison from Christopher Gore, 26 November 1805 (Abstract)
From: Gore, Christopher
To: Madison, James


          § From Christopher Gore. 26 November 1805, Boston. “Since making the Statement herewith enclosed, the Underwriters find themselves called upon to represent a new Cause of Complaint, founded on a still further Extension of the Principle, before remarked on, and which is now made the Ground of condemning Property, going to Europe, merely because it was imported into the United States, & exported by the same Person, although it had been landed & subjected to the Payment of Duties here, and was transporting in another Vessel & belonging to different owners.
          “It is the Case of Property, belonging to the same Mr. Sears, who shipped sundry Goods (some of them imported by Himself in various Vessels, & others purchased here) on board the George Washington, Capt. Porter, a general freighting Ship, bound for Amsterdam from Boston.
          “That Vessel has been captured & the Property imported and then exported, has been condemned in London. This is also abandonned to the Underwriters.
          “This Proceeding of the British has been so unforeseen, & unexpected by even the most prudent & circumspect, that very serious & general consequences are to be apprehended in this Part of the Community.
          “Should the Facts related in the Statement of the Case of the Indus, or of the Geo.: Washington, now mention’d, require any further Verification, than what accompanies these Papers, and you will please to notify me thereof, I will endeavour to supply the same.”
        